McCay, Judge.
The res gestae of a transaction is what is done during the progress of it, or so nearly upon the actual occurrence as fairly to be treated as cotemporaneous with it. No precise point of time can be fixed a priori where the res gestae ends. Each case turns on its own circumstances. Indeed, the inquiry is rather into events than into the precise time which has elapsed. Is the proof offered of a matter fairly a part of the same transaction? Is it an event happening naturally and spontaneously as a part of the occurrence under investigation? If so, the law permits it *456to be proven as part of it, since the whole scene, as it has transpired, ought to appear to the tribunal called upon to determine its character. Matters occurring before or after, that is, before the transaction begun or *after it ended, are not part of it. To make them such, they must be so nearly connected with the actual occurrence as to be without the suspicion of afterthought or forethought: Rev. Code, section 3720. They must be within the shadow, as it were, of the transaction itself. Is that so in this case? The quarrel was over, some minutes had elapsed, the parties had separated. The prisoner had been arrested. He had waited at the cloak room for his over-coat, in charge of the officer; that had been obtained, and the officer and he had gone some one hundred and fifty yards, towards the guard-house. The occurrence was over — completely over. New events had occurred, and what the prisoner said can, by no fair inference, be made part of the event in which this shooting occurred. It is not so closely connected with the event as to be free from all suspicion of afterthought or device. Indeed, there seems to us no reason why any statement made by him at any time is not admissible if this is. It has, to one hearing it, no force, except that given to it by its reasonableness or by the manner of the narrator, or his character. As such matter, the prisoner could have made it on his trial. But it has not, in our judgment, any force as a part of the spontaneous acts going to make up the whole transaction, at the time, nor is so closely connected with the occurrence as to be without the suspicion of afterthought.
Judgment affirmed.